EVANS Circuit Judge
Now day come the parties by their counsd and t and ffle a stipulation to dismiss ^ appeal> which ga¡d stipulatioll js ¡n ^g worcis and figures following, to wji;
“It is hereby stipulated and agreed by and between the parties to this cause by their respective attorneys, a citation on appeal to this court having been issued out of the court below, United States District Court for the Eastern District of Wisconsin, February 3, 1938, as appears from the certified copy of such citation hereto att3.ci3cdj sd.id be dismisbccl 'wi'tli— out costs to either party; and that the bond on appeal executed by appellant and surety to operate as a supersedeas as well as a bond for costs and damages be can-celled and the liability of the obligors discharged.
(<An order gha31 entcred wkh the Clerk according.ly_
“Dated Oct. 14th, 1938.”
Upon the above and foregoing stipulation having attached thereto a certified copy of the citation on appeal, it is thereupon on motion of Benjamin Poss and Joseph P. Brazy, counsel for the appellant, now here ordered and decreed by this court that this cause be docketed in this court and that this appeal be and the same hereby is dismissed without costs to either party, and that the bond on appeal executed by appellant and surety, to operate as a supersedeas as well as a bond for costs and damages be and the same hereby is cancelled and the liability of the obligors discharged.